Exhibit 10.1
 
MEMBERSHIP INTEREST PURCHASE AGREEMENT


This Membership Interest Purchase Agreement (this “Agreement”) is made and
entered into on the 24th day of October, 2014, with an Effective Date of
September 15, 2014 (the “Effective Date”), by and between Level 5 Beverage
Company, Inc., a Delaware corporation  with offices located at 16501 Sherman
Way, Suite 215, Van Nuys, California 91411 (“Purchaser”), Avanzar Sales and
Distribution, LLC, a California limited liability company with offices at 3260
Lilly Avenue, Long Beach, California 90808 (the “Company”), and William H.
Juarez, Jr., Joseph A. Shippee and Robert Saunders (collectively referred to as
the “Representing Parties”) with an address at 3260 Lilly Avenue, Long Beach,
California 90808.
 
WITNESSETH:
 
WHEREAS, Purchaser desires to purchase, and the Company desires to sell to
Purchaser, on the terms and subject to the conditions set forth in this
Agreement, (i) Series A membership interests in the Company representing thirty
percent (30%) of the outstanding equity and fifty-one percent (51%) of the
voting power of the Company on a fully diluted basis (the “Initial Membership
Interests”) of the Company for the aggregate purchase price (the “Purchase
Price”) of Five Hundred Thousand Dollars ($500,000), (ii) an option to acquire
additional Series B membership interests of the Company (the “Initial Option
Membership Interests”) representing  an additional twenty-one percent (21%) of
the outstanding equity of the Company on a fully diluted basis (of thirty
percent (30%) of the Class B membership interests, and (iii) a second option to
acquire additional Series B membership interests of the Company (the “Second
Option Membership Interests”) representing an additional twenty-five percent
(25%) of the outstanding equity of the Company on a fully diluted basis (or
thirty six percent (36%) of the Class B membership interests .  All membership
interests of the Company being purchased by the Purchaser hereinafter referred
to as “Membership Interests.”
 
WHEREAS, the Purchaser has made a payment to the Company of an aggregate of One
Hundred  Fifty Thousand Dollars ($150,000) as a partial payment of the Purchase
Price and to provide assurance that the Company will meet its obligations to
issue the Initial Membership Interests upon receipt of payment of the Purchase
Price as set forth below, the Company has issued Purchaser the note(s) annexed
hereto as Exhibit A, which note shall be paid in full upon the issuance of the
Initial Membership Interests at the Initial Closing (as defined below)
 
NOW, THEREFORE, in consideration of the respective representations and
warranties hereinafter set forth and of the mutual covenants and agreements
contained herein, the parties hereto agree as follows:


ARTICLE I
SALE AND PURCHASE OF THE MEMBERSHIP INTERESTS
 
1.1           Sale and Purchase. (a) Subject to the terms and conditions
contained herein, the Company hereby agrees to issue and deliver to Purchaser,
and Purchaser agrees to accept from the Company: (i) at the Initial Closing (as
hereinafter defined) 30 Initial Membership Interests, which represent thirty
percent (30%) of the total membership interests outstanding of the Company at
the time of the Initial Closing and fifty-one percent (51%) of the voting power
of the Company on a fully diluted basis.  In addition, Purchaser is hereby
granted an (i) irrevocable option (the “Initial Option”) exercisable by
Purchaser, in its sole discretion, at any time on or prior to a period of 24
months from the Closing Date to purchase the Initial Option Membership Interests
which, when added to the Initial Membership Interests issued to Purchaser, shall
represent a right to fifty one percent (51%) of the total economic benefits of
the membership interests outstanding of the Company at the time of the issuance
(which shall be thirty percent (30%) of the outstanding Class B Membership
Interests after taking into account the issuance) and (ii) an irrevocable option
(the “Second Option”) exercisable by Purchaser, in its sole discretion, at any
time on or after twelve (12) months from the Closing Date (the “Second Option
Exercise Date”) to purchase the Second Option Membership Interests which, when
added to the Initial Membership Interests and Initial Option Membership
Interests issued to Purchaser, shall represent a right to seventy five  percent
(75%) of the total economic benefits of the membership interests outstanding of
the Company at the time of the issuance (which shall be thirty six percent (36%)
of the outstanding Class B Membership Interests after taking into account the
issuance). This Second Option, if exercised, shall be paid directly to the
Representing Parties.
 
1.2           Purchase Price. (a) The consideration payable by the Purchaser to
the Company for the Initial Membership Interests to be acquired on the Initial
Closing Date shall be an aggregate amount of Five Hundred Thousand Dollars
($500,000), of which One Hundred Fifty Thousand Dollars ($150,000) has been
previously paid as a deposit to be credited against the Purchase Price and the
remaining Three Hundred Fifty Thousand Dollars ($350,000) shall be payable as
follows on the Initial Closing Date (as defined below): (i) a cash payment of
One Hundred Fifty Thousand Dollars ($150,000); and (ii) a note in the principal
aggregate amount of Two Hundred Thousand Dollars ($200,000), substantially in
the form of Exhibit B hereto, which shall provide that it is payable in four
equal installments of Fifty Thousand Dollars ($50,000) each, with one
installment to be paid on each of the following dates: 30 days, 60 days, 90 days
and 120 days following the Initial Closing Date.


(b) The consideration payable by the Purchaser to the Company for the Option
Membership Interests to be acquired upon exercise of the Option (the “Option
Purchase Price”) shall be an aggregate amount of Four Hundred Thousand Dollars
($400,000) which shall be payable on the Second Closing Date (as defined below),
if Purchaser exercises the Option.
 
(c) The consideration payable by the Purchaser to the Representing Parties for
the Second Option Membership Interests to be acquired upon exercise of the
Second Option (the “Second Option Purchase Price”) shall be equal to the greater
of (i) an amount equal to three times the EBIT (earnings before interest and
taxes) of the Company for the prior fiscal year; or (ii) One Million Seven
Hundred Fifty Thousand Dollars ($1,750,000).
 
 
1

--------------------------------------------------------------------------------

 
ARTICLE II
CLOSING; CONDITIONS TO CLOSING; DELIVERIES
 
2.1           Closing. The Initial Closing shall be held on the date hereof (the
“Initial Closing Date”), at the offices of Gracin & Marlow, LLP, The Chrysler
Building, 405 Lexington Avenue, 26th Floor, New York, New York 10174 or at such
other time and place upon which the parties shall agree.  The Second Closing
shall be held within five days of Company’s receipt of a notice from Purchaser
of its exercise of the Option (the “Second Closing Date”). The Third Closing
shall be held within five days of Company’s receipt of a notice from Purchaser
of its exercise of the Second Option (the “Third Closing Date”).
 
2.2           Conditions to Purchaser's Obligation. Purchaser's obligation
hereunder to purchase and pay for the Membership Interests is subject to the
satisfaction, on or before each closing, of the following conditions, any of
which may be waived, in whole or in part, by Purchaser in his sole discretion,
and the Company shall use its best efforts to cause such conditions to be
fulfilled:
 
(a) Representations and Warranties Correct; Performance. The representations and
warranties of the Company and Representing Parties contained in this Agreement
(including the exhibits and schedules hereto) shall be true, complete and
accurate when made and on and as of the date hereof and of each closing. The
Company and Representing Parties shall have duly and properly performed,
complied with and observed each of its covenants, agreements and obligations
contained in this Agreement to be performed, complied with and observed on or
before each closing. The Company shall have delivered to Purchaser a certificate
signed by its manager, dated the date of each closing, to such effect.
 
(b) Purchase Permitted by Applicable Laws. The purchase of and payment for the
Membership Interests to be acquired by Purchaser hereunder shall not be
prohibited by any applicable law or governmental regulation, or subject to any
onerous condition.
 
(c) Proceedings; Receipt of Documents. All corporate and other proceedings taken
or required to be taken by the Company in connection with the transactions
contemplated hereby and all documents incident thereto shall have been taken and
shall be reasonably satisfactory in form and substance to Purchaser, and
Purchaser shall have received all such information and such counterpart
originals or certified or other copies of such documents as Purchaser may
reasonably request.


(d) Delivery of Documents. The Company shall have delivered, or caused to be
delivered, to Purchaser the following:
 
(i) a certificate of an appropriate officer of the Company, certifying as to the
resolutions of the Board of Managers of the Company, authorizing the
transactions contemplated herein and the incumbency of officers of the Company
and any such entity executing any document or instrument delivered in connection
with such transactions and certifying as to the items set forth in paragraph (a)
of this Section;
 
(ii) corporate certificates of good standing or legal existence of the Company
from the respective jurisdictions in which the Company is formed or transacts
business;
 
(iii) certificates representing the Membership Interests to be delivered at each
closing;
 
(iv) all other consents, agreements, schedules, documents and exhibits required
by this Agreement to be delivered by the Company at or before each closing;
 
(v) a certified copy of the Certificate of Formation and the Operating
Agreement, as amended, of the Company in form and substance satisfactory to
Purchaser; and
 
(vi) an opinion of counsel, satisfactory in form and substance to Purchaser.
 
(e) No Adverse Decision. There shall be no action, suit, investigation or
proceeding pending or threatened by or before any court, arbitrator or
administrative or governmental body which seeks to restrain, enjoin, prevent the
consummation of or otherwise affect the transactions contemplated by this
Agreement or questions the validity or legality of any such transactions or
seeks to recover damages or to obtain other relief in connection with any such
transactions.


(f) Approvals and Consents. The Company shall have obtained all authorizations,
consents, rulings, approvals, licenses, franchises, permits and certificates, or
exemptions therefrom, by or of all applicable federal, state and local
governmental authorities and non-governmental administrative or regulatory
agencies having jurisdiction over the parties hereto, this Agreement, the
Membership Interests, or the transactions contemplated hereby, including,
without limitation, all third parties pursuant to existing agreements or
instruments by which the Company may be bound, which are required for the
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated hereby and all thereof shall be in full force and
effect at the time of each closing.
 
(g) Employment Agreements. The Company shall have entered into employment
agreements with certain key executives and managers, in form and substance
satisfactory to the Purchaser.
 
 
2

--------------------------------------------------------------------------------

 
(h) Due Diligence. Company shall have provided to Purchaser all documents
requested by Purchaser to conduct its due diligence investigation of the Company
(legal, accounting, tax, financial, commercial, environmental, etc.) and
Purchaser shall be satisfied in its sole discretion with such due diligence.
 
(i) No Adverse Changes. There shall have been no adverse change, as determined
by Purchaser in its sole discretion, in the business, results of operations,
conditions or prospects of the Company or the financial markets.
 
2.3           Conditions to the Obligation of the Company.  The obligation of
the Company to consummate the transactions contemplated hereby are subject to
the fulfillment of the following conditions on or prior to the Initial Closing,
the Second Closing or the Third Closing, any of which may be waived, in whole or
in part, by the Company and Purchaser shall use its best efforts to cause such
conditions to be fulfilled:
 
(a) Representations and Warranties Correct; Performance. The representations and
warranties of Purchaser contained in this Agreement shall be true, complete and
accurate when made and on and as of each closing. Purchaser shall have duly and
properly performed, complied with and observed each of his covenants, agreements
and obligations contained in this Agreement to be performed, complied with and
observed on or before each closing. Purchaser shall have delivered to the
Company a certificate signed by an officer of Purchaser, dated the date of each
closing, to such effect.
 
(b) Delivery of Purchase Price. Purchaser shall have delivered, or caused to be
delivered, to the Company the Purchase Price or the Option Purchase Price, as
applicable, as provided in Section 1.2 above.
 
(c) Proceedings; Receipt of Documents. All corporate and other proceedings taken
or required to be taken by Purchaser in connection with the transactions
contemplated hereby and all documents incident thereto shall have been taken and
shall be reasonably satisfactory in form and substance to the Company, and the
Company shall have received all such information and such counterpart originals
or certified or other copies of such documents as the Company may reasonably
request.
 
(d) No Adverse Decision. There shall be no action, suit, investigation or
proceeding pending or threatened by or before any court, arbitrator or
administrative or governmental body which seeks to restrain, enjoin, prevent the
consummation of or otherwise affect the transactions contemplated by this
Agreement or questions the validity or legality of any such transactions or
seeks to recover damages or to obtain other relief in connection with any such
transactions.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND REPRESENTING PARTIES
 
The Company and the Representing Parties hereby, jointly and severally,
represent and warrant to the Purchaser that the statements contained in this
Article III are true and correct, except as may be set forth in the disclosure
schedule dated and delivered as of the date hereof by the Company to Purchaser
(the “Company Disclosure Schedule”), which is attached to this Agreement. The
Company Disclosure Schedule shall be arranged in sections corresponding to each
section and subsection of this Article III and shall include the separate
Schedules referenced in this Article III.
3.1           Organization and Good Standing. The Company is a limited liability
Company duly organized, validly existing and in good standing under the laws of
the State of California, has the power and authority to conduct all of the
activities conducted by it and to own or lease all of the assets owned or leased
by it; and is in good standing as a foreign corporation in each other
jurisdiction where the properties owned, leased or operated or the business
conducted by it requires such qualification, except where the failure to so
qualify would not materially adversely affect its business, the Assets or the
Membership Interests. The Company does not own or hold, directly or indirectly,
any capital stock or equity security or stock in any partnership, joint venture,
corporation, trust, unincorporated organization or similar entity.
 
3.2           Capitalization. The authorized and issued Membership Interests of
the Company is set forth on Schedule 3.2 attached hereto. The copy of the
Company’s Operating Agreement attached hereto as Exhibit C is a true and
complete copy of the Company's Operating Agreement to date. The only outstanding
securities of the Company are the membership interests set forth on Schedule
3.2.  The Company has two classes of membership interests and only one class of
membership interests, the Class B Membership Interests, are outstanding on the
date hereof.  All outstanding membership interests have the same rights. The
Company does not have outstanding any options to purchase, or any rights or
warrants to subscribe for, or any securities or obligations convertible into or
any contracts or commitments to issue or sell membership interests or any such
warrants, convertible securities or obligations.
 
3.3            Issuance of Securities.  The outstanding membership interests of
the Company have been duly authorized and validly issued and are fully paid and
non-assessable; the Membership Interests to be issued and sold by the Company to
Purchaser have been duly authorized and when issued and paid for as contemplated
herein will be free from all taxes, liens and charges with respect to the issue
thereof, validly issued, fully paid and non-assessable, and no preemptive rights
of members exist with respect to any of the Membership Interests  or the issue
and sale thereof.   There are no securities or instruments issued by the Company
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Membership Interests.
 
 
3

--------------------------------------------------------------------------------

 
3.4           Corporate Authority. The Company and the Representing Parties have
full authority to execute and to perform this Agreement in accordance with its
terms; the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby does not and will not result in a breach,
violation or default or give rise to an event which with the giving of notice or
after the passage of time, or both, would result in a breach, violation or
default of any of the terms or provisions of the any indenture, agreement,
charter documents, judgment, decree or other instrument or restriction to which
the Company or Representing Parties are a party or by which the Company or
Representing Parties or the Membership Interests may be bound or affected; the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized and no further
authorization or approval, whether of the managers or holders of membership
interests of the Company or of any governmental body or otherwise, is necessary
in order to enable the Company to enter into and perform the same; and this
Agreement constitutes a valid and binding obligation enforceable against the
Company in accordance with its terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors' rights in general and subject to general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).
 
3.5           No Conflicts; Authorizations. The execution, delivery and
performance by Company  and Representing Parties of this Agreement and the
consummation by Company  and Representing Parties of the transactions
contemplated hereby will not (i) result in a violation of the organizational
documents of Company, or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which Company or
Representing Parties is a party, or (iii) result in a violation of any law,
rule, regulation, order, judgment  or decree (including federal and state
securities laws) applicable to Company or Representing Parties, except in the
case of clauses (ii) and (iii) above, for such conflicts, defaults, rights or
violations which would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the ability of Company or
Representing Parties to perform its or their obligations hereunder.
 
3.6           Title to Assets.
(a) The Company has good and marketable title to all assets currently used in
the conduct of its business (the “Assets”) and the full right and power to issue
and sell the Membership Interests. The Initial Membership Interests will
constitute thirty percent (30%) of the (i) the total membership interests
outstanding at the time of the Initial Closing on a post-financing fully diluted
basis and (ii) the number of membership interests issuable by the Company upon
exercise or conversion of any and all convertible securities issued at such
Initial Closing.  The Initial Option Membership Interests when added to the
Initial Membership Interests will constitute fifty one percent (51%) of (i) the
economic benefits of the total membership interests outstanding at the time of
the Second Closing on a post-financing fully diluted basis and (ii) the number
of membership interests issuable by the Company upon exercise or conversion of
any and all convertible securities issued at such Second Closing. The Second
Option Membership Interests when added to the Initial Membership Interests and
Initial Option Membership Interests will constitute seventy five percent (75%)
of (i) the economic benefits of the total membership interests outstanding at
the time of the Third Closing on a post-financing fully diluted basis and (ii)
the number of membership interests issuable by the Company upon exercise or
conversion of any and all convertible securities issued at such Third Closing.
The Initial Membership Interests shall have the right to fifty one percent (51%)
of the voting power of the Company.  Purchaser will acquire good and valid title
to the Membership Interests free and clear of all mortgages, pledges, liens,
security interests, encumbrances, conditional sale agreements, charges, claims
and restrictions of any kind and nature whatsoever (“Liens”).  None of the
Assets or the use thereof: (i) is subject to any Liens of others of any kind of
nature whatsoever; (ii) encroaches or infringes on the property or rights of
another; or (iii) contravenes any applicable law or ordinance or any other
administrative regulation or violates any restrictive covenant or any provision
of law. There are no agreements or arrangements between the Company and any
third person which have any effect upon the Company's title to or other rights
respecting the Membership Interests or the Assets. Further, and not in
limitation of any of the foregoing provisions of this Section 3.6:
 
(i) The Company has the sole and exclusive right to conduct its business as
heretofore conducted (the “Business”);
 
(ii) The Company does not have any present or future obligation or requirement
to compensate any person with respect to any of the Membership Interests or the
Assets or any securities of the Company, whether by the payment of royalties or
not, or whether by reason of the ownership, use, license, lease, sale or any
commercial use or any disposition whatsoever of any of the Membership Interests
or the Assets or any securities of the Company;
 
(iii) The ownership, production, marketing, license, lease, use or other
disposition of any product or service presently being licensed or leased by the
Company does not and will not violate any license or agreement of the Company
with any person or infringe any right of any other person;
 
(iv) The Assets constitute all such property and rights necessary for the
Company to conduct its business as now conducted;
 
(v)  Company has the exclusive right to bring actions for the infringement of
its  interest and proprietary rights in, all of the Assets of any of the Assets;
 
(vi)           The ownership, production, marketing, license, lease, use or
other disposition of any product or service presently being licensed or leased
by Company to any person does not and will not violate any license or agreement
of Company with any person or infringe any right of any other person;
 
(vii)           There are no express or implied warranties outstanding with
respect to any products or services provided by Company, except as may be
provided by law; and
 
(viii)           none of the present or former employees of Company own directly
or indirectly, or has any other right or interest in, in whole or in part, any
of the Assets.
 
 
4

--------------------------------------------------------------------------------

 
3.7           Inventory and Current Products. All inventory of the Company is of
a quality, quantity and condition useable or saleable in the ordinary course of
business, except as reserved in accordance with past practices. None of the
inventory is obsolete and no write-down of such Inventory has been made or
should have been made in the period since the date of the Balance Sheet (as
defined below). The quantities of inventory are not excessive and are reasonable
in the present circumstances of the Business. All work-in-process and finished
goods inventory is free of any defect or other deficiency. Company owns all
inventory free and clear of all Liens. Schedule 3.7 sets forth a list of all
products being developed, manufactured, marketed or sold by Company as of each
of the Initial Closing Date, Second Closing Date and Third Closing Date.
 
3.8           Condition of Property. All of the Assets are suitable for the
purposes for which they are used.
 
3.9           Patents, Trademarks, Etc. There are no inventions, licenses,
patents, patent applications, trademarks, copyrights, trademark or copyright
applications or registrations, pending or existing, owned by or registered in
the name of the Company. The present conduct of the business of the Company does
not infringe upon or violate the patents, trademarks, trade names, trade secrets
or copyrights of anyone, nor has the Company received any notice of any
infringement thereof. The Company has not granted to any other person any
interest in any of said intellectual property, as a licensee or otherwise.
 
3.10           Compliance With Law. (a) The Company is not in violation of any
laws, governmental orders, rules or regulations, whether federal, state or local
(“Laws”), to which it or any of its properties are subject, which may have a
material adverse effect on the Company and neither Company nor any Representing
Party has received notice regarding any violation of, conflict with or failure
to comply with any applicable Law by, or which may have a material adverse
effect on, Company, the Business or Assets. No investigation or review by any
governmental entity with respect to Company is pending or, to the knowledge of
Company or Representing Parties, threatened. No event has occurred and no
circumstances exist that (with or without the passage of time or the giving of
notice, or both) may result in a violation of, conflict with or the failure on
the part of Company to comply with, any applicable Law.
 
(b)           Neither Company nor, to the knowledge of Company or any
Representing Party, any director, officer, agent, employee, member, manager or
other person acting on behalf of Company has, in the course of its, his or her
actions for, or on behalf of, Company (i) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expenses relating
to political activity or (ii) made any direct or indirect unlawful payment to
any foreign or domestic government official or employee or governmental entity
from corporate funds. Company carries on and conducts, and has carried on and
conducted at all times, the Business in compliance with all Laws governing
international business activities. Company’s Assets have not been, are not, and
will not be derived from or commingled with proceeds of any activities that are
proscribed by the Foreign Corrupt Practices Act and other Laws relating to
bribery or corruption, and were not procured or obtained through any payments to
or for the benefit of officials of any governmental entity or to any other
person, regardless of the form, whether in money, property or services, to
obtain favorable treatment in obtaining, retaining or directing business or to
obtain special concessions or to pay for favorable treatment for business
secured or for special concessions already obtained. Company is not currently
nor has it been within the past five years, the target of any inquiry,
investigation, settlement, plea agreement or enforcement action by any
governmental entity involving an alleged or suspected violation of any Laws
governing international business activities, including export control laws,
trade and economic sanctions.
 
3.8           Licenses and Permits.
 
(a)           Company owns, holds or lawfully uses in the operation of the
Business all licenses, permits, consents and authorizations (international,
federal, state and local) which are necessary for it to conduct the Business as
currently conducted or for the ownership and use of the Assets owned or used by
Company in the conduct of the Business, free and clear of all Liens. No Person
owns or has any proprietary, financial or other interest (direct or indirect) in
any such licenses, permits, consents and authorizations (international, federal,
state and local). All such licenses, permits, consents and authorizations
(international, federal, state and local) are valid and in full force and
effect, are listed on Schedule 3.8, and none will be terminated or impaired or
become terminable or impaired as a result of the acquisition of the Membership
Interests by Purchaser.
 
(b)           No event has occurred and to the knowledge of Company and any
Representing Party no circumstances exist that (with or without the passage of
time or the giving of notice, or both) may result in a violation of, conflict
with, failure on the part of Company to comply with the terms of, or the
revocation, withdrawal, termination, cancellation, suspension or modification
of, any license, permit, consent or authorization (international, federal, state
and local). Company is not in default or violation of, and neither Company nor
Representing Party has received notice regarding any claim of default or
violation of, conflict with, failure to comply with the terms of, or any
revocation, withdrawal, termination, cancellation, suspension or modification
of, any license, permit, consent or authorization (international, federal, state
and local).


3.9           Environmental. The Company is not in violation of any statute,
rule, regulation, decision, or order of any governmental agency or body or any
court, domestic or foreign, relating to use, disposal, or release of hazardous
or toxic substances or relating to the protection or restoration of the
environment or human exposure to hazardous or toxic substances, does not own or
operate any real property contaminated with any substance that is subject to
environmental laws, is not liable for any off-site disposal or contamination
pursuant to any environmental laws., and is not subject to any claim relating to
environmental laws, which violation, contamination, liability or claim would,
individually or in the aggregate have a material advisers effect on the Company,
the Business or the Assets and the Company is not aware of any pending
investigation which would reasonably be expected to lead to such a claim
 
 
5

--------------------------------------------------------------------------------

 
3.10           Insurance.
 
(a)           There are no pending claims under any of Company’s insurance
policies as to which coverage has been questioned, denied or disputed by the
insurer or in respect of which the insurer has reserved its rights.  Company’s
insurance policies provide insurance coverage typical for other companies of a
similar size as Company.
 
(b)           Neither Company nor any Representing Party has received a notice
of cancellation of any policy or of any changes that are required in the conduct
of the Business as a condition to the continuation of coverage under or renewal
of any such policy. There is no existing default or event which (with or without
the giving of notice or lapse of time, or both) would constitute a default under
any policy or induce any insurer to terminate or cancel any insurance policy.
Neither Company nor any Representing Party has knowledge of any threatened, or
any basis for, termination of, or material premium increase with respect to any
such policy and none of such policies provides for retroactive premium
adjustments.
 
(c)           All property, real, personal and mixed, owned or leased by the
Company is insured for the benefit of the Company in amounts deemed adequate by
the Company's management against all risks customarily insured against by
persons operating businesses similar to those of the Company in the localities
where such properties are located. All such policies are in full force and
effect, all premiums with respect thereto covering all periods up to and
including the Initial Closing have been paid, and no notice of cancellation or
termination has been received with respect to any such policy.
 
3.11           Product Warranty.
 
(a)           There are no warranties (express or implied) outstanding with
respect to any products currently or formerly manufactured, sold, distributed,
provided, shipped or licensed (“Products”), or any services rendered, by Company
beyond that set forth in the standard conditions of sale or service or written
warranty provided upon sale of a Product), except as identified in Schedule
5.23.
 
(b)           To Company’s and each Representing Party’s knowledge, all Products
that have been or are being tested, developed, labeled, stored, promoted,
distributed, manufactured, sold and/or marketed by Company have been and are
being tested, developed, labeled, stored, promoted, distributed, manufactured,
sold and/or marketed in compliance with all Product specifications, all express
and implied warranties and all requirements under applicable Law.
 
(c)           There are no material design, manufacturing or other defects,
latent or otherwise, with respect to any Product and such Products are not toxic
when used in accordance with their intended use. Each Product that has been
manufactured, sold, distributed, provided, shipped or licensed contained all
warnings required by applicable Law and such warnings have been in accordance
with reasonable industry practice.
 
(d)           Company has no material liability arising out of any injury to
individuals or property as a result of the ownership, possession or use of any
Product. Neither Company nor to the knowledge of Company or any Representing
Party, any of its suppliers have committed any act or failed to commit any act,
which would result in, and there has been no occurrence which would give rise to
or form the basis of, any product liability, product defect or liability for
breach of warranty in excess of $10,000 (whether covered by insurance or not) on
the part of Company with respect to any Product.
 
(e)           Neither Company nor any of its suppliers has voluntarily made, or
been required by any governmental entity to make, any recall of, or suspend or
discontinue, any Product, and to the knowledge of Company and each Representing
Party, there are no facts, circumstances or conditions that would reasonably be
expected to form the basis for any Action with respect to a recall, suspension
or discontinuance of any Product. There has been no inspection, inspection
reports or other written correspondence from any governmental entity that
asserts or alleges that the operation of Company is or was not or may not be in
compliance with any applicable Laws or regulatory requirement.
 
3.12           Suppliers and Customers. The relationships of Company with each
such supplier, manufacturer, and customer are good commercial working
relationships. No such supplier or customer has canceled or otherwise terminated
or materially modified, or threatened to cancel or otherwise terminate or
materially modify, its relationship with Company. Neither Company nor any
Representing Party has received notice or has reason to believe that any such
supplier or customer may cancel or otherwise materially modify its relationship
with Company or limit or reduce its supply of services, supplies or materials
to, or its purchases of products, materials, goods or services from, Company,
either as a result of the sale of the Membership Interests to Purchaser or
otherwise.
 
3.13           Distributors. There are no suits, actions, claims, inquiries,
investigations, legal, administrative or arbitration proceedings pending or, to
the knowledge of Company or any Representing Party, threatened, against or
affecting Company or its directors, managers, members, officers or employees,
including but not limited to each Representing Party, by any distributor or
pending or threatened by Company against any distributor.
 
3.14           Customers. The Company does not have any knowledge or information
that any of its customers has ceased, or intends to cease, to utilize the
services of the Company or has substantially reduced, or will or may
substantially reduce, the use of such services after the Initial Closing. Since
December 31, 2013, there has been no material adverse change in the customers of
the Company.
 
3.15           Material Agreements. Schedule 3.15 hereto lists all material
contracts, instruments, commitments and agreements, whether oral or written,
presently in effect to which the Company is a party or to which any of its
properties is subject, including, without limitation, the following:
 
 
6

--------------------------------------------------------------------------------

 
(a) any option or other stock rights, deferred compensation, retirement or
severance payments, profit sharing or the like;
 
(b) any instrument or arrangement evidencing or relating in any way to: (i)
indebtedness for borrowed money by way of direct loan; (ii) liens, encumbrances
or security stock; (iii) guarantees or indemnification; or (iv) investments in
any person;
 
(c) any contract containing provisions limiting the freedom of the Company to
engage in any business or compete in any line of business or in any geographic
area or with any person;


(d) any license, sublicense, lease or sublease agreement, whether as licensor,
sublicensor, licensee, sublicensee, lessor, sublessor, lessee, sublessee or
otherwise, or any agreements with dealers, vendors, customers, suppliers, sales
representatives, any governmental entity, fund or university, or any agents,
marketing representatives, brokers or distributors;
 
(e) any joint venture contract or arrangement or other agreement involving a
sharing of profits or expenses, or any joint or other technology development,
cooperation or exchange contract or arrangement; and
 
(f) agreements providing for disposition of the business or any assets or
Membership Interests; agreements of merger or consolidation to which the Company
is a party; or any letters of intent with respect to the foregoing.
Each such agreement is a valid agreement, in full force and effect and
enforceable in accordance with its terms, each such agreement will remain in
full force and effect and enforceable in accordance with its terms after the
consummation of the transactions contemplated by this Agreement, all payments
due from the Company thereunder have been made in accordance with the terms of
such agreement, none of the distributors or agents is in arrears in any payments
due to the Company thereunder, there are no disputes or suits or actions at law
or otherwise threatened, to the knowledge of the Company, or pending and such
agreements are the only agreements or arrangements of this nature.
 
3.16           Financial Statements of the Company.
 
(a)           Attached hereto as Schedule 3.16 is a balance sheet of the Company
as at December 31, 2013 and September 30, 2014 (the “Balance Sheet”) and a
consolidated income statement of the Company for the 12 months ended December
31, 2013 and nine months ended September 30, 2014 (the “Financial Statements”),
prepared in accordance with generally accepted accounting principles,
consistently applied with past practices (“GAAP”). The Financial Statements have
been prepared in accordance with the books and records of the Company, are
complete and correct, have been prepared in accordance with GAAP, consistently
applied, and fairly present the financial position and results of operation of
the Company for the periods covered thereby (subject to normal recurring changes
resulting from year-end adjustments). The Financial Statements have not been
rendered untrue, incomplete or unfair as representations of the financial
condition or results of operations of Company by the subsequent discovery of
events or occurrences which should have been reflected in such Financial
Statements.
 
(b)           Company maintains a system of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations and (ii)
transactions are recorded as necessary and to maintain asset accountability.
Company has established disclosure controls and procedures for Company and
designed such disclosure controls and procedures to ensure that material
information relating to Company is made known to their officers by others. The
managers of Company have evaluated the effectiveness of Company’s controls and
procedures. Since the date of the Balance Sheet, there have been no changes in
Company’s internal controls or other factors that could significantly affect
Company’s internal controls.
 
(c)           Except as set forth in Schedule 3.16, the Financial Statements
reflect all debts, liabilities, obligations or commitments of Company related to
the Business. Company is on the date hereof solvent and able to pay its
liabilities as they become due.  Except as set forth in the Financial
Statements, neither the Business nor the Assets are liable upon or with respect
to, subject to or obligated in any other way to provide funds in respect of or
to guarantee or assume in any manner, any debt, liability or obligation of any
other person and there is no basis for the assertion of any such claim or
liability. Purchaser has been provided with true, correct and complete copies of
all of Company’s sales account records for the past three months.  Schedule
3.16(c) sets forth the aggregate outstanding debt and payables of the Company as
of September 1, 2014 and a detailed list of  the debt divided into categories
such as debt subject to forbearance agreements, payables owed for commission,
amounts owed for taxes, etc.
 
(d)           All accounts receivable shown on the Balance Sheet as at September
30, 2014 constitute bona fide accounts receivable generated in the ordinary
course of business; and at September 30, 2014, and as of the date hereof, such
accounts receivable were and are subject to no known conditions to payment and
no known offsets, counterclaims, defenses of any kind, returns (including,
without limitation, any distributor's rights to return products from inventory),
allowances or credits, other than any allowance for doubtful accounts shown
thereon, and to no material known warranty claims There are no account debtors
or note debtors (x) delinquent in payment by more than 90 days or (y) who have
refused or, to the knowledge of the Company, threatened to refuse to make
payment. The books and records maintained by the Company upon which the
Financial Statements are based are true and correct in all material respects and
accurately reflect the business of the Company.
 
(e)           Except to the extent reflected or reserved against in the Balance
Sheet as at September 30, 2014, the Company does not have any material liability
of any nature, whether absolute, accrued, contingent or otherwise, and whether
due or to become due, including without limitation any liability for taxes for
any period prior to such date.
 
 
7

--------------------------------------------------------------------------------

 
3.17           Absence of Changes. Since December 31, 2013, the Company has
operated in the ordinary course and there has not been:


(a) any adverse change in the condition (financial or otherwise), Assets,
Business or operations of the Company;


(b) any obligation or liability for the payment of money (whether absolute,
accrued, contingent or otherwise and whether due or to become due) created or
incurred outside the ordinary course, or any transaction, contract or commitment
entered into by the Company in excess of $5,000 outside the ordinary course or
any obligation or liability (whether absolute, accrued, contingent or otherwise
and whether due or to become due) created or incurred, or any transaction,
contract or commitment entered into by the Company outside the ordinary course;
 
(c) any payment, discharge, or satisfaction of any claim, lien, encumbrance or
liability by the Company (whether absolute, accrued, contingent or otherwise and
whether due or to become due) outside the ordinary course in excess of $25,000;
 
(d) any license, sale outside the ordinary course, transfer, pledge, lien,
security interest, mortgage or other disposition of any tangible or intangible
Asset with a value in excess of $25,000;
 
(e) any write-down or write-up of the value of any Asset, or any portion
thereof, other than accounts receivable in the ordinary course;
 
(f) any account receivable owing to the Company as of December 31, 2013 which
subsequent thereto (i) has had asserted against it any claim, refusal to pay or
right of set­off (including, without limitation, any distributor's right to
return any products from inventory), (ii) an account debtor has refused or, to
the knowledge of the Company threatened or refused to pay for any reason or such
account debtor has, to the knowledge of the Company, become insolvent or
bankrupt, or (iii) has been pledged to any third party;


(g) any cancellation of any debts or claims or any amendment, termination or
waiver of any material rights of value to the Company;
 
(h) any increase in the compensation of employees of the Company (including,
without limitation, any increase pursuant to any bonus, pension, profit-sharing,
stock option, or other plan, arrangement or commitment) or any material increase
in compensation payable to any officer, employee, consultant or agent thereof,
or the entering into of any employment contract with any officer or employee or
the making of any loan to, or the engagement in any material transaction with,
any officer or director of the Company;
 
(i) any change in the accounting methods or practices followed by the Company or
any change in depreciation or amortization policies or rate theretofore adopted
or the Company product policies;
 
(j)           any single capital expenditures in the aggregate in excess of
$10,000, for additions to property, plant or equipment of the Company;


(k)           any changes in the manner in which the Company extends discounts
or expenditure or commitment therefor by the Company in excess of $25,000 or
such capital credit, or engages in licensing practices or otherwise deals with
customers, vendors, suppliers, distributors or sales representatives;
 
(l) any agreement or commitment relating to the sale by the Company of any fixed
assets having a value in excess of $25,000;
 
(m) any outstanding contract or commitment which will result in any loss to the
Company upon completion of performance thereof, or any outstanding contract, bid
or sale or service proposal quoting prices which is not expected to result in a
normal profit in the ordinary course of business;
 
(n) any other material transaction other than in the ordinary course of business
and consistent with past practice;
 
(o) the creation of any lien of record or guarantee, or any investment in any
person;
 
(p)           an amendment or change to the Company Articles of Organization or
Operating Agreement;
 
(q)           a declaration or setting aside or payment of any dividend or other
distribution (whether in cash, stock or property) with respect to any equity
securities or any other security;
 
 
8

--------------------------------------------------------------------------------

 
(r)           an alteration of any term of any outstanding equity securities or
other security;
 
(s)           Other than the sale of inventory in the ordinary course of
business, the sale, lease, transfer or assignment of any of its Assets;
 
(t)           entry  into of any Contract other than in the ordinary course of
business and other than in the ordinary course of business (i) the termination
or cancellation of any Contract; or (ii) the waiving or acceleration of any no
rights under any Contract;


(u)           sale, transfer, pledge or assignment or reduction in value of any
of its Intellectual Property;
 
(v)           any labor dispute or any activity or proceeding by a labor union
or representative thereof to organize any employees of Company;
 
(w)           any violation of or conflict with any Law to which the Business or
Assets of Company are subject; or
 
(x)          any commitment to do any of the acts or things specified in items
(a) through (w) of this Section 3.11.
 
3.18           Assumptions or Guarantees of Indebtedness of Other Persons. The
Company has not assumed, guaranteed, endorsed or otherwise become directly or
contingently liable on any indebtedness of any other person (including, without
limitation, liability by way of agreement, contingent or otherwise, to purchase,
to provide funds for payment, to supply funds to or otherwise invest in or
otherwise to assure any person against loss).


3.19 Labor Relations; Employees. The Company currently employs a total of
approximately 15 employees. The Company is: (i) not delinquent in payments to
any of its employees for any wages, salaries, commissions, bonuses or other
direct compensation for any services performed by them to the date hereof or
amounts required to be reimbursed to such employees; (ii) in compliance in all
material respects with all U.S. federal, state and local laws and regulations,
domestic or foreign, respecting labor, employment and employment practices,
terms and conditions of employment and wages and hours; (iii) in compliance with
the National Labor Relations Board and there is no unfair labor practice
complaint against the Company pending before the National Labor Relations Board
or any comparable state, local or foreign agency; and (iv) is not a party to any
collective bargaining agreement. The Company does not have any outstanding
liability for payment of wages, vacation pay (whether accrued or otherwise),
salaries, bonuses, pensions or contributions under any labor or employment
contract, whether oral or written, or by reason of any past practices with
respect to such employees based upon or accruing with respect to services of
present or former employees of the Company.  Company has complied with each, and
is not knowingly in violation of any, Law relating to anti-discrimination and
equal employment opportunities and there are, and have been, no violations of
any other Law with respect to the hiring, hours, wages, occupational safety and
health, employment, promotion, termination or benefits of any employee or other
Person.
 
3.20           Compliance with ERISA. The Company: (i) does not maintain, and
has never maintained, any employee benefit plan subject to the Employee
Retirement Income Security Act of 1974, as amended, and (ii) does not contribute
to, or has ever contributed to, any such employee benefit plan maintained by any
other person.
 
3.21           Transactions with Affiliates. Except as set forth on Schedule
3.21 hereto, there are no loans, leases, royalty agreements, employment
contracts or any other agreement or arrangement, oral or written, between the
Company on the one hand, and any past or present Membership Interest holder,
officer, employee, consultant or director of the Company (or any member of the
immediate family of such Membership Interest holder, officer, employee,
consultant or director), on the other hand. There are no related party
transactions between the officers, directors and shareholders of the Company.
 
3.22           Litigation. There are no actions, suits, proceedings or
investigations (including any purportedly on behalf of the Company) pending or,
to the knowledge of the Company, threatened against or affecting the business or
properties of the Company whether at law or in equity or admiralty or before or
by any U.S. federal, state, municipal or other governmental department,
commission, board, agency, court or instrumentality, domestic or foreign; the
Company is not operating under, subject to, in violation of or in default with
respect to, any judgment, order, writ, injunction or degree of any court or
federal, state, municipal or other governmental department, commission, board,
agency or instrumentality domestic or foreign. No inquiries have been made
directly to the Company by any governmental agency which might form the basis of
any such action, suit, proceeding or investigation, or which might require the
Company to undertake a course of action which would involve any expense.
 
3.23           Salaries.  The Company has heretofore delivered to Purchaser a
true and complete list, as of the date of this Agreement, of all of the persons
who are employed by the Company, together with their current compensation and
bonuses paid or to be paid or the methods of computing such compensation and
bonuses, for the current fiscal year. No such employee is employed by the
Company under a written contract of employment.
 
3.24           Taxes. The Company has filed, or caused to be filed, with the
appropriate U.S. federal, state, local and foreign governmental agencies all
required tax and information returns, including those related to all applicable
corporate income or franchise taxes, unemployment taxes, payroll taxes, social
security taxes, occupation taxes, ad valorem taxes, property taxes, excise taxes
and imposts, sales and use taxes, and all other taxes of every kind, character
or description required to be paid to the date hereof, and has paid, caused to
be paid or accrued all taxes, excise taxes, assessments, charges, penalties and
interest shown to be due and payable. The Company has not had any liability,
contingent or otherwise, for any taxes, excise taxes, assessments, charges,
penalties or interest, including, without limitation, any which may arise as a
result of the sale of the Membership Interests as contemplated by this Agreement
(but not including sales taxes, if any, payable as a result of the sale of the
Membership Interests as contemplated by this Agreement), other than amounts
adequately reserved for. The Company has not received directly or indirectly
notice of, nor is it otherwise aware of any tax audit or examination; the
Company is not a party directly or indirectly to any action or proceeding by any
governmental authority for assessment or collection of taxes, excise taxes,
charges, penalties or interest, nor has any claim for assessment and collection
been asserted against the Company directly or indirectly; nor has the executed a
waiver of any statute of limitations with respect thereto. The Company has not
received notices nor is otherwise aware of any deficiencies, adjustments or
changes in assessments with respect to any such taxes. No extensions of time are
in effect for the assessment of deficiencies for such taxes in respect of any
period.
 
 
9

--------------------------------------------------------------------------------

 
3.25           Brokers.  There has been no broker or finder involved in any
manner in the negotiations leading up to the execution of this Agreement or the
consummation of any transactions contemplated hereby, and the Company agrees to
indemnify Purchaser against and hold Purchaser harmless from any claim made by a
party for a broker's or finder's fee or other similar payment based upon any
agreements, arrangements or understanding made by the Company.
 
3.26           No Untrue Representation or Warranty. No representation or
warranty contained in this Agreement, or any attachment, written statement,
schedule, exhibit, certificate or instrument furnished or to be furnished to
Purchaser pursuant hereto, or in connection with the transactions contemplated
hereby, contains or will contain any untrue statement of a material fact, or
omits or will omit to state any material fact necessary to make the statements
contained herein or therein not misleading.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
Purchaser represents and warrants to the Company as follows:
 
4.1           Organization and Good Standing. Purchaser is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware, has the power and authority to conduct all of the activities conducted
by it and is in good standing as a foreign corporation in each other
jurisdiction where the properties owned, leased or operated or the business
conducted by it requires such qualification, except where the failure to so
qualify would not materially adversely affect its business.
 
4.2           Authority.  Purchaser has full authority or capacity to execute
and to perform this Agreement in accordance with its terms; the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby does not and will not result in a breach, violation or default or give
rise to an event which, with the giving of notice or after the passage of time,
would result in a breach, violation or default of any of the terms or provisions
or of any indenture, agreement, judgment, decree or other instrument or
restriction to which Purchaser is a party or by which Purchaser may be bound or
affected; and no further authorization or approval, whether of any governmental
body or otherwise, is necessary in order to enable Purchaser to enter into and
perform the same; and this Agreement constitutes a valid and binding obligation
enforceable against Purchaser in accordance with its terms.
 
4.3           Purchase Entirely for Own Account.  This Agreement is made with
Purchaser in reliance upon Purchaser's representation to the Company, which by
Purchaser's execution of this Agreement Purchaser hereby confirms, that the
Membership Interests to be purchased by Purchaser will be acquired for
investment for Purchaser's own account, not as a nominee or agent, and not with
a view to the resale or distribution of any part thereof, and that Purchaser has
no present intention of selling, granting any participation in, or otherwise
distributing the same. By executing this Agreement, Purchaser further represents
that Purchaser does not have any contract, undertaking, agreement or arrangement
with any person to sell, transfer or grant participations to such person or to
any third person, with respect to any of the Membership Interests.
 
4.4           Disclosure of Information. Purchaser has received all the
information it considers necessary or appropriate for deciding whether to
purchase the Membership Interests. Purchaser further represents that he has had
an opportunity to ask questions and receive answers from the Company regarding
the terms and conditions of the offering of the Membership Interests and the
business, properties, prospects and financial condition of the Company.
 
4.5           Investment Experience. Purchaser acknowledges that he can bear the
economic risk of his investment, has such knowledge and experience in financial
or business matters that he is capable of evaluating the merits and risks of the
investment in the Membership Interests and recognizes that he may realize a loss
of its entire investment in the Membership Interests.
 
4.6           Accredited Purchaser. Purchaser is an "accredited investor" within
the meaning of Securities and Exchange Commission (“SEC”) Rule 501 of Regulation
D, as presently in effect.
 
4.7           Restricted Securities. Purchaser understands that the Membership
Interests it is purchasing are characterized as "restricted securities" under
the federal securities laws inasmuch as they are being acquired from the Company
in a transaction not involving a public offering and that under such laws and
applicable regulations such securities may be resold without registration under
the Securities Act of 1933, as amended (the “Securities Act”), only in certain
limited circumstances. In this connection, Purchaser represents that he is
familiar with SEC Rule 144, as presently in effect, and understands the resale
limitations imposed thereby and by the Securities Act.
 
4.8           Legends. It is understood that the certificates evidencing the
Membership Interests may bear one or all of the following legends:
 
"THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES
UNDER SUCH ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE 144 OF SUCH ACT."


4.9           Brokers. There has been no broker or finder involved in any manner
in the negotiations leading up to the execution of this Agreement or the
consummation of any transactions contemplated hereby, and Purchaser agrees to
indemnify the Company against and hold the Company harmless from any claim made
by a party for a broker's or finder's fee or other similar payment based upon
any agreements, arrangements or understanding made by Purchaser.
 
4.10           No Untrue Representation or Warranty. No representation or
warranty contained in this Agreement or any attachment, written statement,
schedule, exhibit, certificate or instrument furnished or to be furnished to the
Company pursuant hereto, or in connection with the transactions contemplated
hereby, contains or will contain any untrue statement of a material fact, or
omits or will omit to state any material fact necessary to make the statements
contained herein or therein not misleading.
 
10

--------------------------------------------------------------------------------

 


ARTICLE V
COVENANTS OF THE PARTIES
 
5.1           Further Assurances. Each of the parties agrees that, at any time
after the Closing, upon the request of the other party each will do, execute,
acknowledge and deliver, or will cause to be done, executed, acknowledged and
delivered, all such further acknowledgments, deeds, assignments, bills of sale,
transfers, conveyances, instruments, consents and assurances as may reasonably
be required for the better assigning, transferring, granting, conveying,
assuring and confirming to Purchaser, his successors and assigns, the Membership
Interests to be sold or assigned to Purchaser as provided herein.
 
5.2           Cooperation. The parties shall cooperate with each other fully
with respect to actions required or requested to be undertaken with respect to
tax audits, administrative actions or proceedings, litigation and any other
matters that may occur after the Closing, and each party shall maintain and make
available to the other party upon request all corporate, tax and other records
required or requested in connection with such matters.
 
5.3           Publicity.  Each of the parties hereto agrees that no publicity
release or announcement concerning the transactions contemplated hereby or the
terms and conditions of this Agreement shall be issued without the advance
approval of the form and substance thereof by Purchaser and, in the case of such
release or announcement prior to the Initial Closing, by the Company, which
approvals in any case shall not be unreasonably withheld or delayed.
 
5.4           Consents. The Company shall obtain all consents and approvals
required to maintain the Company's rights under any current contract or
agreements, which approvals or consents are required as a result of the sale of
the Membership Interests to Purchaser.
 
5.5           Use of Proceeds. The Company shall use all of the proceeds from
the Purchaser’s acquisition of the Membership Interests solely to further the
current business of the Company as currently conducted and shall not distribute
any of the proceeds to any members of the Company.


5.6           Additional Covenants. None of the following actions shall be taken
by the Company after the closings, without the approval of the Purchaser, which
approval shall not be unreasonably withheld or delayed:
 
(a) engage in any business beyond the scope of the business of the Company;
 
(b) initiate a voluntary proceeding under the United States Bankruptcy Code or
any State Receivership Law in which the Company is the debtor;


(c) lend money to, or guarantee the debt or other obligations of, or change the
compensation of, any Manager, officer, Member, or other Person;
 
(d) dissolve, liquidate, and wind up the affairs of the Company;
 
(e) make any election that the Company will be taxed other than as a partnership
under the Code;
 
(f) enter into, terminate or materially modify any agreements or commitments
outside of the ordinary course of the Company’s business or that exceed $10,000;
 
(g) incur indebtedness of the Company for borrowed money or make capital
improvements in excess of $25,000;
 
(h) issue any equity securities or redeem or purchase or otherwise acquire for
value (or pay into or set aside for a sinking fund for such purchase), any
equity securities of the Company, or purchase, redeem or otherwise acquire (or
pay into or set aside for a sinking fund for such purpose), any equity
securities of the Company;
 
(i) make, or commit to make, capital expenditures in any fiscal year in excess
of the amount for such fiscal year reflected in a budget to be agreed upon by
Purchaser;
 
(j) sell, transfer, license, pledge or encumber any of the Company’s technology,
Intellectual Property or material assets;
 
(k) sell substantially all of its assets or merger in a business combination
with any third party or conduct an initial public offering;
 
(l) engage in a merger, reorganization or sale of stock;
 
 
11

--------------------------------------------------------------------------------

 
(m) make any material change in the nature of the business carried on at the
date hereof;


(n) hire or terminate any employees, officers or consultants or to amend or
modify  any compensation arrangement for any employees, officers or consultants
including issuing bonuses; and
 
(o) amend the Company’s organizational documents, including this Operating
Agreement.
 
5.7           Election of Directors. (a) The Company shall appoint a Board of
Directors. The Board of Directors shall be responsible for appointing the
management of the Company who shall be responsible for the day-to-day operations
of the Company including the footprint, product placement and general
strategy.  All decisions regarding transactions of the Company outside of the
day-to-day operations shall be made by the Board of Directors.
 
(b)           The number of directors of the Company shall be three and the
Operating Agreement shall be amended to reflect  this number (subject to any
such vacancies which may from time to time not be filled by the members having
the right to nominate a director to fill such vacancy), and thereafter shall,
subject to any vote or consent expressly required by this Agreement.
 
(c)           For so long as Purchaser owns any Membership Interests it shall
have the right to appoint two directors and the existing Company members shall
have the right to appoint one director.  The initial directors shall be William
Juarez who is appointed by the existing members and Darin Ezra and Scott Vanis
who are appointed by the Purchaser.  Any director so elected by the Purchaser
may be removed without cause by, and only by, the Purchaser.  Any vacancy caused
by the resignation, death or removal of a director elected by the Purchaser may
be filled only by the Purchaser.


5.7           Confidentiality and Announcements.  The parties hereby agree to be
bound by and comply with the provisions of the non-disclosure agreement entered
into between the Company and Purchaser, the provisions of which are hereby
incorporated herein by reference.
 
5.8           Non-compete. The Company and  each Representing Party hereby agree
that for a period of three years from the expiration of the Second Option
Exercise Date, they will not, will not attempt to, and will cause each person or
entity (each a “Person”) controlled by the Company or any Representing
Party  (the “Affiliates”) not to and not attempt to, without the prior written
consent of the Purchaser (such consent to be given in the Purchaser’s sole and
absolute discretion), directly or indirectly, (a) own, manage, finance, invest
in, control, engage in, operate or conduct, lend the Company’s or any
Representing Party’s name to, lend credit to, render services or advice to,
devote material endeavor or effort to, or assist any person to conduct, any part
of the Business within the United States and all other countries and
jurisdictions worldwide in which Company was engaged in as of the expiration of
the Second Option Exercise Date, Third Closing or is engaged during such three
year period (the “Territory”), or (b) have any interest in, as an owner, agent,
employee, shareholder, officer, director, joint venturer, partner, member,
security holder, creditor, consultant or in any other capacity, an entity
conducting the Business in the Territory; provided, however, that this Section
5.8 shall not prohibit the ownership of publicly-traded securities constituting
not more than one percent (1%) of the outstanding securities of an entity
conducting the Business.  The covenants set forth in this Section 5.8 shall be
construed as a series of separate covenants covering their subject matter in
each of the separate states and countries in the Territory, and except for
geographic coverage, each such separate covenant shall be deemed identical in
terms to the covenant set forth above in this Section 5.8.  To the extent that
any such covenant shall be judicially unenforceable in any country or in any one
or more states in the United States, such covenant shall not be affected with
respect to each of such other countries or states in the Territory. Each
covenant with respect to such country or state in the Territory shall be
construed as severable and independent.
 
ARTICLE VI
SURVIVAL; INDEMNIFICATION
 
6.1           Survival of Covenants, Representations and Warranties. All
representations and warranties set forth in this Agreement shall forever survive
and remain in effect following the closings.
 
6.2           Indemnity Against Claims.
 
(a)           The Company and each Representing Party, jointly and severally,
hereby agrees, to indemnify and hold Purchaser and each of its officers,
directors and shareholders (the “Indemnified Party”), harmless from and against
the following:
 
(i) Any and all liabilities, losses, damages, claims, costs and reasonable
expenses (collectively, “Claims”) suffered by the Indemnified Party (whether
awarded against the Indemnified Party or paid by the Indemnified Party in
settlement of a claim as provided in Section 6.2 below or otherwise suffered),
resulting from the breach of any representation or non-fulfillment of any
covenant on the part of the Company or Representing Party contained in this
Agreement or in any written statement, attachment, schedule, exhibit or
certificate furnished or to be furnished by the Company to Purchaser pursuant
hereto or in the Term Sheet executed by the Purchaser and Company in September
2014;


(ii) any Claims arising out of the manner in which the Company compensates its
employees and other persons who work or have worked for the Company;
 
 
12

--------------------------------------------------------------------------------

 
(iii) Any past taxes (including interest and penalties) imposed in respect of
the income, business, property or operations of the Company for the period up to
the Initial Closing Date or for which any member of the Company may be liable;
and
 
(iv) Any and all actions, suits, proceedings, demands, assessments or judgments,
costs and reasonable expenses (including reasonable attorneys' fees) incident to
any of the foregoing.
 
6.2            Notice of Claim, Assumption of Defense and Settlement of Claims.
 
(a)           Any person entitled to indemnification under this Agreement (the
“Indemnitee”) shall promptly give notice (an “Indemnification Notice”) in
accordance with Section 8.1 below to the parties required to provide
indemnification (collectively the “Indemnifying Party”) after the Indemnitee
shall have knowledge of any demands, claims, actions or causes of action
(singly, a “Claim” and hereinafter referred to collectively as “Claims”) which
might give rise to a Claim by the Indemnitee against the Indemnifying Party
stating the nature and basis of said Claim and amount thereof, to the extent
known. A failure to give notice hereunder shall not relieve the Indemnifying
Party from any obligation hereunder unless such failure to give notice shall
materially and adversely affect Indemnifying Party's ability to defend the
Claim. Each such Indemnification Notice shall specify in reasonable detail the
nature and amount of the Claim and shall, to the extent available to the
Indemnitee, include such supporting documentation as shall reasonably be
necessary to apprise the Indemnifying Party of the facts giving rise to the
Claim. After the delivery of an Indemnification Notice certifying that the
Indemnitee has incurred or had asserted against it any liabilities, claims,
losses, damages, costs or expenses for which indemnity may be sought in
accordance with the terms of this Article VI (the “Damages”), the Indemnitee
shall make a claim in an amount equal to the incurred Damages or asserted
Damages, as the case may be (which, in the case of any asserted Damages shall
include the Indemnitee's reasonably estimated cost of the defense thereof,
hereinafter the "Estimated Defense Costs"). The right to indemnification hereof
and the amount or estimated amount thereof, as set forth in such notice, shall
be deemed agreed to by each Indemnifying Party unless, within 30 days after the
date of such notice (the expiration of such 30-day period being hereinafter
referred to as the "Liability Notice Deadline Date"), the Indemnified Parties
are notified in writing pursuant to Section 8.1 below that such Indemnifying
Party disputes the right to indemnification as set forth or estimated in such
notice or that he or she elects to defend, in the manner hereinafter provided,
the claim of a third party giving rise to such indemnification right. If such
Indemnifying Party disputes the right to indemnification as hereinabove provided
or elects to defend the claim of the third party, the same shall be deemed
determined when finally determined by a court or tribunal from which no appeal
is or may be taken or when the defense thereto has been abandoned and if a court
or tribunal from which no appeal is or may be taken determines that the
Indemnified Party was entitled to indemnification then the Indemnifying Party
shall reimburse the Indemnified Party for the amount of Damages sought by such
Indemnified Party. In the event the amount of such Damages are not promptly
reimbursed by Indemnifying Party as aforesaid, the amount of such unreimbursed
Damages shall accrue interest from the Liability Notice Deadline Date at a rate
equal to two percent (2%) above the applicable prime rate of Citibank, N.A.
 
(b)            With respect to any third party Claims made subsequent to the
Closing, the following procedures shall be observed:


(i)           Promptly after delivery of an Indemnification Notice in respect of
a Claim, the Indemnified Party may elect, by written notice to the Indemnitee,
to undertake the defense thereof with counsel reasonably satisfactory to the
Indemnitee and at the sole cost and expense of the Indemnifying Party. In the
event the Indemnifying Party elects to assume the defense of any such Claim, it
shall not, except as provided in Section 6.2(b)(ii), be liable to the Indemnitee
for any legal fees, costs and expenses incurred by the Indemnitee after the date
thereof, in connection with such defense. The Indemnitee shall have the right to
participate in, but not control the conduct of, any such action through counsel
of its own choosing, at its own expense.
 
(ii) Unless and until the Indemnifying Party assumes the defense of the third
party Claim as provided in Section 6.2(b)(i), or in the event the Indemnifying
Party ceases to conduct such defense, the Indemnified Party may defend against
the third party Claim in any manner it reasonably may deem appropriate, at the
expense of the Indemnifying Party.
 
(iii) Failure by the Indemnifying Party to notify the Indemnitee of its election
to defend any such action by the Liability Notice Deadline Date shall be deemed
a waiver by the Indemnifying Party of its right to defend such action. If the
Indemnifying Party assumes the defense of any such Claim, its obligations
hereunder as to such Claim shall be limited to taking all steps necessary in the
defense or settlement of such Claim and to holding the Indemnitee harmless from
and against any and all losses, damages, expenses and liabilities awarded in any
such proceeding or arising out of any settlement approved by the Indemnifying
Party or any judgment in connection with such Claim.


(iv) The Indemnifying Party shall not, in the defense of any such Claim, consent
to the entry of any judgment or enter into any settlement with respect to the
third party Claim without the prior written consent of Indemnitee (which consent
shall not be unreasonably withheld, conditioned or delayed), except that no
consent of the Indemnitee shall be required if the judgment or proposed
settlement: (i) involves only the payment of money damages to be paid by the
Indemnifying Party and does not impose any injunction or other equitable relief
upon the Indemnitee; (ii) includes as an unconditional term thereof a full
dismissal of the litigation or proceeding with prejudice and the delivery by the
claimant or plaintiff to the Indemnitee of a release from all liability with
respect to such claim or litigation; and (iii) does not by its terms attribute
liability to the Indemnitee.
 
In no event will the Indemnitee consent to the entry of any judgment or enter
into any settlement with respect to the third party Claim without the prior
written consent of the Indemnifying Party, which consent shall not be
unreasonably withheld, conditioned or delayed.
 
The Indemnitee will cooperate fully with the Indemnifying Party in the conduct
of any proceeding as to which the Indemnifying Party assumes the defense
hereunder. Such cooperation shall include: (i) providing the Indemnifying Party
and its counsel access to all books and records of the Indemnitee to the extent
reasonably related to such proceeding; (ii) furnishing information about the
Indemnitee to the Indemnifying Party and their counsel; (iii) making employees
available to counsel to the Indemnifying Party; and (iv) preserving the
existence of and maintaining all books and records of the Indemnitee or any
other Indemnified Party that is an entity that may reasonably be deemed to be
potentially relevant to any such proceeding until the proceeding is finally
concluded.


 
13

--------------------------------------------------------------------------------

 
6.3           Remedies Cumulative. The remedies provided to an Indemnified Party
herein shall be cumulative and shall not preclude an Indemnified Party from
asserting any other rights or seeking any other remedies against an Indemnifying
Party or his or its respective heirs, successors or assigns. The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent or subsequent assertion or employment of any other appropriate right
or remedy.


ARTICLE VII
TRANSFER OF THE COMPANY MEMBERSHIP INTERESTS
AND REGISTRATION RIGHTS
 
7.1.           Pro Rata Rights.
 
(a)           The Company hereby grants to Purchaser the right of first refusal
to purchase its  Pro Rata Share of New Securities (as defined below) which the
Company may from time to time propose to sell and issue. For purposes of this
right, Purchaser's Pro Rata Share shall mean the number of New Securities being
offered by the Company multiplied by a percentage determined by dividing (i) the
number of Membership Interests held by it prior to issuance of the New
Securities by (ii) the total number of Membership Interests outstanding and
Membership Interests into which outstanding securities are convertible. "New
Securities" shall mean any Membership Interests of the Company, whether now
authorized or not, and rights, options or warrants to purchase Membership
Interests, and securities of any type whatsoever which are, or may become,
convertible into Membership Interests; provided, however, that the term "New
Securities" does not include securities offered to the public in a registration.


(b) In the event the Company intends to issue New Securities, it shall give
Purchaser written notice of such intention, describing the type of New
Securities to be issued, the price thereof, the minimum number of New Securities
that the Purchaser will be eligible to purchase hereunder, the Membership
Interest holders possessing similar rights of first refusal and over-allotment
and the general terms upon which the Company proposes to effect such issuance.
Purchaser shall have 30 days from the date such notice is given to agree to
purchase all or part of his Pro Rata Share of such New Securities for the price
and upon the general terms and conditions specified in the Company's notice by
giving written notice to the Company stating the quantity of New Securities to
be so purchased. Purchaser shall have a right of over-allotment such that if any
Membership Interest holder possessing a similar right of first refusal (which
may include a similar over-allotment right) fails to exercise his right to
purchase his total Pro Rata Share of New Securities, the Purchaser may purchase
such portion on a pro rata basis as described in clause (a) within 10 days from
the date that the Company gives written notice to such Membership Interest
holder of the amount of New Securities with respect to which he has failed to
exercise his rights.


(c) In the event that Purchaser fail to exercise the foregoing right of first
refusal with respect to any New Securities within such 30-day period (or the
additional 10-day period provided for over-allotments), the Company may within
90 days thereafter sell any or all of the New Securities not agreed to be
purchased by the Purchaser, at a price and upon general terms no more favorable
to the Purchaser thereof than specified in the notice given to the Purchaser
pursuant to paragraph (c) above. In the event the Company has not sold such New
Securities within the 90-day period, the Company shall not thereafter issue or
sell any New Securities, without first offering such New Securities to the
Purchaser in the manner provided above.


(d) In addition, each time that the Company issues Interests to a note holder
upon conversion of a note issued to the note holder by the Company prior to the
date hereof,  the Company agrees to automatically issue additional membership
interests to Purchaser, at no additional cost to Purchaser, in order for
Purchaser to maintain Purchaser’s ownership percentage of each class of
membership interests owned by Purchaser on a fully diluted basis after taking
into account the Interests issued to the note holder.
 
7.2           Registration Rights. (a) Demand Registration.  Any time after the
date hereof Purchaser shall have the sole right, exercisable by written notice
to the Company, to have the Company, at the Company’s expense, prepare and file
with the Securities and Exchange Commission (the “Commission”), a registration
statement on Form S-1, (or other appropri­ate form, including, without
limitation, a post-effective amendment to the Company's Registration Statement)
and such other documents, including a prospectus, as may be necessary in the
opinion of both counsel for the Company and counsel for Purchaser, in order to
comply with the provisions of the 1933 Act, so as to permit a public offering
and sale of the securities of the Company by Purchaser.  If Purchaser deems it
advisable, the Company shall take all action necessary to convert the Company to
a corporation prior to any such filing.
 
(b)           Piggyback Registration. If the Company at any time proposes to
file a registration statement with respect to any class of its equity securities
and included in such registration statement are securities held for the account
of one or more holders of securities of the Company, then the Company shall in
each case give written notice of the proposed filing to Purchaser at least 20
business days before the anticipated filing date of the registration statement
by the Company, which the Company notice must offer to Purchaser the opportunity
to have any or all of the securities of the Company held by him included in that
registration statement. If Purchaser wishes to have any of those securities
registered under this Section, Purchaser must so advise the Company within 10
business days after the date of his receipt of that notice, specifying how many
of the interests he wishes to have so registered, and the Company shall include
in that registration statement all securities that Purchaser has requested be
included therein, subject to the provisions of the next sentence. If the
underwriter for the offering being registered shall determine and advise the
Company in writing that marketing factors require a limitation in the number of
securities that can be sold in the offering then the Company will include in
such registration the securities requested to be included pro rata among all
partners with such rights on the basis of the number of securities requested to
be included by such holder.


ARTICLE VIII
GENERAL PROVISIONS
 
8.1           Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be delivered: (a) personally; (b) by
facsimile transmission; (c) by a commercial overnight delivery service (e.g.,
Federal Express, UPS, Airborne, etc.) and paid for by the sender; or (d) by
certified, registered or express mail, postage prepaid. Any such notice shall be
deemed given when so delivered: (i) personally, upon such service or delivery;
(ii) if sent by facsimile transmission, on the day so transmitted, if the sender
calls to confirm that such notice has been sent by facsimile and has a printed
report which indicates that such transmission was, in fact, sent to the
facsimile number indicated below; (iii) if sent by commercial overnight delivery
service, on the date reflected by such service as delivered to the addressee; or
(iv) if mailed by certified or registered mail, five business days after the
date of deposit in the United States mail. In each instance, such notice,
request, demand or other communications shall be addressed as follows:
 
 
14

--------------------------------------------------------------------------------

 
(a)            in the case of the Company:
Avanzar Sales and Distribution, LLC
3260 Lilly Avenue
Long Beach, California 90808
Attention: William Juarez




with a copy to:




in the case of Purchaser:
Level 5 Beverage Company, Inc.
16501 Sherman Way, # 215
Van Nuys, California 91411
Attention: V. Scott Vanis


with a copy to:
Gracin & Marlow, LLP
The Chrysler Building
405 Lexington Avenue, 26th Floor
New York, NY 10174
Facsimile (212) 208-4657 lmarlow@gracinmarlow.com


or to such other address or to such other person as Purchaser or the Company,
shall have last designated by written notice given as herein provided.
 
8.2           Modification. This Agreement and the exhibits and schedules
annexed hereto contain the entire agreement between the parties hereto and (i)
there are no agreements, warranties or representations which are not set forth
herein; and (ii) all prior negotiations, agreements and understandings are
superseded hereby. This Agreement may not be modified or amended except by an
instrument in writing duly signed by or on behalf of the parties hereto.
 
8.3           Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with the local laws of the State of California
applicable to agreements made and to be performed entirely within the State,
without regard to conflict of laws principles. Except for an action pursuant to
Section 7.4 any controversy or claim arising out of or relating to this
Agreement shall be settled by under the Rules of Arbitration of the
International Chamber of Commerce by one or more arbitrators appointed in
accordance with said Rules.  The agreement of the parties to arbitrate covers
all disputes of every kind relating to or arising out of this Agreement except
any action for equitable relief pursuant to Section 7.4. The arbitrator shall
determine the arbitrability of any matter brought to the arbitrator, and the
arbitrator’s decision shall be final and binding on the parties. The forum for
the arbitration shall be California. There shall be one arbitrator from the.
Judgment upon any award may be entered in any court of competent jurisdiction in
the United States. EACH PARTY TO THIS AGREEMENT WAIVES ANY RIGHT TO ANY JURY
TRIAL TO THE FULLEST EXTENT ALLOWED BY LAW.
 
8.4           Specific Performance.  In addition to any and all other remedies
that may be available at law in the event of any breach of this Agreement, each
party shall be entitled to specific performance of the agreements and
obligations of any other party hereunder and to such other injunction or other
equitable relief as may be granted by a court of competent jurisdiction without
the obligation of proving actual damages or posting a bond.
 
8.5           Binding Effect; Assignment.  This Agreement shall be binding upon
the parties and inure to the benefit of the successors and assigns of the
respective parties hereto; provided, however, that this Agreement and all rights
hereunder may not be assigned by the Company without the prior written consent
of Purchaser.


8.6           Counterparts. This Agreement may be executed simultaneously in any
number of counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.
 
8.7            Section Headings. The section headings in this Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.
 
8.8           Transaction Expenses.  Each party shall be responsible for the
payment of any and all of his or its own expenses, including without limitation
the fees and expenses of counsel, accountants and other advisers, arising out of
or relating directly or indirectly to the transactions contemplated by this
Agreement, whether or not such transactions are consummated in whole or in part.
 
8.9            Waiver. The waiver of one breach or default hereunder shall not
constitute the waiver of any other or subsequent breach or default.
 
8.10           No Agency.  Neither party is the legal representative or agent of
the other, nor shall either party have the right or authority to assume, create,
or incur any liability or any obligation of any kind, express or implied,
against or in the name of or on behalf of the other party.


 
15

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement the day
and date first above written and effective as of the Effective Date..
COMPANY:
 
AVANZAR SALES AND DISTGRIBUTION, LLC
 
By:  /s/ William H. Juarez
Name:  William H. Juarez
Title: Manager


PURCHASER:


LEVEL 5 BEVERAGE COMPANY, INC.




By: /s/ V. Scott Vanis
Name:  V. Scott Vanis
Title: Chief Executive Officer


MEMBERS:
 
/s/ William H. Juarez
William H. Juarez, Jr.
 
/s/ Joseph A. Shippee
Joseph A. Shippee
 
/s/ Robert Saunders
Robert Saunders


 
16

--------------------------------------------------------------------------------

 
 
EXHIBIT A
CONVERTIBLE PROMISSORY NOTES


1.  
Convertible Promissory Note, dated September 18, 2014, in amount of $50,000.00.

2.  
Convertible Promissory Note, dated October 2, 2014, in amount of $50,000.00.

3.  
Convertible Promissory Note, dated October 21, 2014, in amount of $50,000.00.

 
 
 
 
 
17

--------------------------------------------------------------------------------

 
 
EXHIBIT B
PROMISSORY NOTE FORM

 
 
 
 
18

--------------------------------------------------------------------------------